DETAILED ACTION
The Amendment filed on August 20th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Brian L. Klock on November 19th, 2021. During the telephone conference, Mr. Klock has agreed and authorized the Examiner to amend claims 1, 5, 8 & 9.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 5, 8 & 9 as following:
Claim 1: (Currently Amended) A system comprises: 
a client device 
device device 
the resource server includes: 
a verification unit configured to execute a first verification for verifying the first token received from the client device 
a providing unit configured to perform processing to provide, to the client device 
a processing unit configured to obtain data held by the stream reception system and to perform processing using the data, and
the client device device 
transmit a request for the second token to the resource server by using the first token, and
transmit data to be held by the stream reception system by using the second token obtained as a response to the request, wherein the data transmitted from the client device 
wherein the stream reception system is configured to execute a second verification for verifying the second token and hold the data received from the client device 
device 

Claim 5: (Currently Amended) A system comprises: 
a client device 
the authentication authorization server includes an issuing unit configured to issue a first token in association with information for identifying the client device device 
the client device device 
the transfer server includes:
a verification unit configured to execute a first verification for verifying the first token when the data which includes the first token is received from the client device 
a request unit configured to transmit a request for a second token to the resource server, and

wherein the stream reception system is configured to execute a second verification for verifying the second token and hold the data received from the transfer server in accordance with a result of the second verification, and
wherein the resource server includes a processing unit configured to specify, when the data is obtained from the stream reception system, the client device 

Claim 8: (Currently Amended) A data processing method of a system that includes a client device 
issuing, by the authentication authorization server, a first token in association with information for identifying the client device device 
executing a first verification for verifying, by the resource server, the first token received from the client device 
performing processing, by the resource server, to provide, to the client device 
device 
transmitting, by the client device 
obtaining the data held by the stream reception system and performing processing by using the data by the resource server;
executing, by the stream reception system, a second verification for verifying the second token;
holding, by the stream reception system, the data received from the client device ;[[,]] and 
specifying, by the resource server, the client device 

Claim 9: (Currently Amended) A data processing method of a system that includes a client device 
issuing, by the authentication authorization server, a first token in association with information for identifying the client device device 
device 
executing, by the transfer server, a first verification for verifying, the first token when the data which includes the first token is received from the client device 
transmitting, by the transfer server, a request for a second token to the resource server;
transmitting, by the transfer server, the data which includes the first token to the stream reception system in accordance with a result of the first verification by using the second token obtained as a response to the request;
executing, by the stream reception system, a second verification for verifying the second token;
holding, by the stream reception system, the data received from the client device ;[[,]] and
specifying, by the resource server, the client device 

Examiner’s Statement of reason for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed systems and methods for data processing. The closest prior arts, as previously recited, Ollikainen (U.S. Pub. Number 2014/0059213) and May (U.S. Pub. Number 2009/0013397) are also generally direct to various aspects for a “a client device, an authentication authorization server, a stream reception system, and a resource server, wherein the authentication authorization server includes an issuing unit configured to issue a first token in association with information for identifying the client device in response to a request from the client device, the resource server includes: a verification unit configured to execute a first verification for verifying the first token received from the client device, a providing unit configured to perform processing to provide, to the client device, a second token used to access the stream reception system in accordance with a result of the first verification, and a processing unit configured to obtain data held by the stream reception system and to perform processing using the data, and the client device includes at least one memory storing instructions and at least one processor that, upon executing the instructions, causes the client device to: transmit a request for the second token to the resource server by using the first token, and transmit data to be held by the stream reception system by using the second token obtained as a response to the request, wherein the data transmitted from the client device to the stream reception system includes the first token, wherein the stream reception system is configured to execute a second verification for verifying the second token and hold the data received from the client device in accordance with a result of the second verification, and wherein, when the resource server obtains the data is obtained from the stream reception system, the processing unit of the resource server specifies the client device, which is the transmission source of the data, based on the information associated with the first token included in the data.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-4 & 6-7 are allowed because of their dependence from independent claims 1 & 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/KHOI V LE/
Primary Examiner, Art Unit 2436